Citation Nr: 0501919	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  99-08 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
hyperglycemia with seizures.

2.  Entitlement to a rating in excess of 10 percent for 
hyperglycemia with seizures prior to July 23, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1986 to July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to a rating in excess of 10 percent 
for hyperglycemia with seizures.  

By correspondence dated in October 1999, the Board notified 
the veteran that her motion to advance the case on the docket 
due to financial hardship had been granted.  The Board 
subsequently remanded the case to the RO for additional 
development in October 1999.

In a May 2001 rating decision the RO granted entitlement to 
an increased 20 percent rating effective from July 23, 1998.  
The Board remanded the issues on appeal to the RO in 
September 2001 and August 2003 for additional development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate her claims and of which parties were expected to 
provide such evidence by correspondence dated in December 
2003.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  

The Board notes that in an August 2003 remand the RO, among 
other things, was requested to obtain medical records from 
Dr. A. Landry.  Although the veteran apparently failed to 
provide an updated VA Form 21-4142 in response to 
correspondence dated in December 2003, no attempt was made to 
obtain these records based upon her October 2002 VA Form 21-
4142 included in the claims file nor was any explanation 
provided as to why this existing authorization was considered 
inadequate.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The Board finds additional 
development is required prior to appellate review.

The Board also notes that in a September 2001 remand the RO 
was instructed to obtain specific information regarding the 
veteran's seizure disorder.  Although the veteran reported 
for VA examination in December 2001, the examiner noted she 
refused to provide requested information and that she left 
prior to the completion of the examination.  The examiner 
provided an opinion based upon the evidence of record, in 
essence, questioning the propriety of the diagnosis of a 
seizure disorder; however, subsequent to that review 
additional private medical reports pertinent to the claims 
were added to the record.  Therefore, the Board finds the 
veteran should be afforded another opportunity to attend a VA 
examination, with the understanding that failure to attend 
examinations without good cause shall result in the denial of 
her claims for VA benefits.  See 38 C.F.R. § 3.655 (2004).

Accordingly, this case is REMANDED for the following:  

1.  The RO should attempt to obtain any 
treatment records pertinent to the 
veteran's claims from Dr. A. Landry.  If 
additional authorization is required 
prior to a request for these records, the 
veteran should be notified of the reasons 
why her prior authorization is inadequate 
and provided an opportunity to respond.

2.  The RO should notify the veteran and 
her representative of the consequences of 
a failure to report for a scheduled VA 
examination without good cause.  

3.  The veteran should be scheduled for 
an appropriate examination for opinions 
(a) as to the current nature and severity 
of her service-connected hyperglycemia 
with seizures and (b) as to the frequency 
of any major or minor seizures the 
veteran is demonstrated to have 
experienced since March 1996.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
provide a complete rationale for any 
opinion given and should reconcile the 
opinion with the other medical evidence 
of record.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



